Citation Nr: 1215750	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1974 to June 1976 and briefly again from April 1 to April 21, 1992.  The brief second period of service became active military service by reason of disability incurred during active duty for training (hereinafter: ACDUTRA).  See 38 C.F.R. § 3.6 (a).  The Veteran also performed ACDUTRA and inactive duty training at other times.  

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that in pertinent part denied service connection for residuals of cervical fusion and diskectomy.

In November 2010, the Veteran testified before the undersigned at a video-conference hearing that he desires to withdraw an appeal for service connection for the lumbar spine.  The Board therefore considers that appeal withdrawn.

Evidence has recently been received without a waiver of the Veteran's right to initial RO consideration.  However, because the decision below is favorable, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDING OF FACT

Competent medical evidence associates a cervical disk herniation with active military service. 


CONCLUSION OF LAW

A cervical disk herniation was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports (STRs) reflect that he had a line-of-duty slip-and-fall accident in April 1992.  In that accident, he suffered injuries to the right arm and right biceps muscle.  The STRs do not mention a shoulder or neck injury.  He requested service connection for the right arm in May 1992.

In September 1993, the Veteran underwent C5-6 diskectomy and fusion to remedy a herniated cervical disk.  The etiology of the herniation was not mentioned in the private surgery report.

In November 1994, the RO granted service connection for a right arm disability, pursuant to the May 1992 claim.  

In December 2007, the Veteran requested secondary service connection for his neck and right shoulder, which, he felt, are related to his service-connected right arm disability.  

A February 2008 VA compensation examination report contains a diagnosis of residuals of cervical fusion and diskectomy.  Although no diagnosis for the right shoulder was offered, the examiner related right shoulder limitation of motion to the service-connected biceps injury and the RO granted service connection for the right shoulder.  Concerning the neck disorder, the examiner stated that clearly, the current neck condition is the result of neck surgery and is unrelated to the biceps injury.  

In November 2008, D. Beck, M.D., examined the Veteran's neck and concluded that the anterior fusion surgery performed in 1993 became necessary because of prior injury in the military.  The physician concluded, "I say this within a reasonable degree of medical certainty."  

In October 2009, C. Shoff, D.C., related the 1993 neck fusion surgery to the biceps injury during active service.  

In November 2010, the Veteran testified before the undersigned at a video-conference hearing that he injured his neck at the same time that he injured his right arm.   

In February 2011, Dr. Beck reported having seen the Veteran again in February 2011 and having reviewed the Veteran's medical records.  Dr. Beck still maintained that the 1993 fusion surgery on C5-6 was made necessary, in part, by the "military injury."  

The private medical evidence leaves little doubt that the slip-and-fall accident in April 1992 caused or contributed to the herniated cervical disk that was discovered in 1993.  Thus, direct service connection is warranted.  

Concerning the seemingly negative February 2008 VA medical opinion, while the physician dissociated the neck disorder from the arm injury and then related the postoperative residuals of fusion surgery to the surgery itself, the physician failed to address the cause of the underlying herniated cervical disk, which necessitated the fusion surgery.  In other words, the physician left unaddressed the likelihood that the slip-and-fall accident during active service caused or contributed to the herniated disk.  Thus, the VA medical opinion cannot be afforded any weight.  Although the Board may not second-guess a medical expert based upon its own opinion, it cannot blindly accept the opinion of a physician whose opinion is not clear enough for a lay adjudicator to understand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board must also address the competency, credibility, and probative value of the lay testimony.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Moreover, the record suggests that the Veteran himself has had some medical training.  In any event, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the lay testimony is supported by a later medical diagnosis, the lay testimony must be afforded weight in the matter at hand. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for residuals of a neck injury will therefore be granted.  


ORDER

Service connection for residuals of a cervical spine injury is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


